ACCEPTED
                                                                                                      14-15-00869-CV
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                11/10/2015 6:51:37 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA
                                                                            FILED IN
                                         NO. 2010-45148              14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
IN THE INTEREST OF                               §   IN THE DISTRICT 11/10/2015
                                                                     COURT 6:51:37 AM
                                                 §                   CHRISTOPHER A. PRINE
I.M.T.                                           §   312 JUDICIAL DISTRICT Clerk
                                                 §
A CHILD                                          §   HARRIS COUNTY, TEXAS


                                     NOTICE OF APPEAL

         This Notice of Appeal is filed by CARLOS TORRES, Intervenor, a party to this

proceeding who seeks to alter the trial court's judgment or other appealable order.

         1.    The trial court, cause number, and style of this case are as shown in the caption

above.

         2.    The judgment or order appealed from, here a Final Decree of Termination, was

signed on September 25, 2015.

         3.    CARLOS TORRES desires to appeal from all portions of               item 8, page 3,

Managing Conservatorship of the Child, specifically item 8.5 which did not name Intervenor a

conservator to the child ISAAC MAX TORRES and denied all relief requested by the

Intervenor.

         4.    This appeal is being taken to either the First or Fourteenth Court of Appeals.

         5.    This notice is being filed by CARLOS TORRES.

         6.    This is an accelerated appeal. This was filed as an Original Motion to Modify For

Conservatorship and For Termination in Suit Affecting the Parent-Child Relationship. A First

Amended Motion to Modify for Conservatorship and For Termination in Suit Affecting the

Parent-Child Relationship was filed shortly thereafter.

                                                 1
                                             Respectfully submitted,

                                             Mary Kay Green
                                             P. O. Box 7744
                                             Houston, TX 77270-7744
                                             Tel: (713) 582-7510
                                             Fax: (713) 861-0617
                                             By:/s/ Mary Kay Green
                                                 State Bar No. 08365580
                                                 mkgreenlaw@gmail.com
                                                 Attorney for Intervenor CARLOS TORRES

                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Texas Department of Family and Protective Services
Lead attorney: Danielle B. Davis
Address of service: 1019 Congress, 15th Floor, Houston, TX 77002
E-mail Address: danielle.davis@cao.hctx.net
Method of service: by electronic service
Date of service: October 12, 2015

Party: Attorney and Guardian Ad Litem for the Child
Lead attorney: Laura Arteaga
Address of service: 6666 Harwin Dr,. Suite 601, Houston, TX 77036
E-mail Address: laura@lauraarteaga.com
Method of service: by electronic service
Date of service: October 12, 2015

Party: Nicole Ann Saenz
Lead attorney: Michael David Sydow, Jr.
Address of service: 5020 Montrose Boulevard, Suite 450, Houston, TX 77006
E-mail Address: david.sydow@sydowlegal.com
Method of service: by electronic service
Date of service: October 12, 2015




                                                2
Notice: 312th Judicial District Court
Judge Eileen Gaffney
201 Caroline, 16th Floor, Houston, TX 77002
E-mail Address: Eileen_Gaffney@justex.net
Method of notice: by electronic service
Date of Notice: October 12, 2015

Notice: Child Advocates
Martha Gomez
E-mail Address: martha.gomez@childadvocates.org
Method of notice: by electronic service
Date of Notice: October 12, 2015

Party: Maximilliano Torres, Jr.
Pro se
3415 Bertrand, Houston, TX 77093-1408
E-mail address: Unknown
Method of service: First Class Mail
Date of service: October 12, 2015



                                          /s/ Mary Kay Green
                                          Mary Kay Green
                                          Attorney for Intervenor




                                              3